The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201-1094
Dear Mr. McCuen:
This is in response to your request for an opinion on the following questions:
1.)  What will be the effective date of the Acts passed by the 77th Arkansas General Assembly which did not have an emergency clause or on which the emergency clause failed to pass? 2.)  What will be the deadline, day and hour, for filing petitions to refer an Act passed by the 77th Arkansas General Assembly?
In response to your first question, acts of the General Assembly with no emergency clause become effective ninety days after adjournment of the session at which they were enacted.  Fulkerson v. Refunding Bd., 201 Ark. 957, 147 S.W.2d 980 (1940). Adjournment sine die of the 77th Arkansas General Assembly was on April 3, 1989.  Thus, such acts will become effective on July 3, 1989.
In response to your second question, Amendment 7 to the Arkansas Constitution reads in pertinent part as follows:
Such petition shall be filed with the Secretary of State not later than ninety days after the final adjournment of the session at which such act was passed. . . .
As can be seen from the language above, the deadline for filing referendum petitions referring acts of the 77th Arkansas General Assembly is July 2, 1989, at 12:00 o'clock midnight.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.